DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 11/3/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 102400750, US 10480753, and US 108938257 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Regaridng claims 2-10 the prior art of record does not teach a display device comprising: a front casing; a rear casing; at least one light source on a light source substrate configured to emit light of a first wavelength range between the front casing and rear casing; a luminescent body comprising quantum dot particles having an axis of 1 to 100 nanometers; and an optical member supported between the front casing and rear casing, the optical member having a light incident surface facing the luminescent body and a light emission surface having a planar shape, wherein the luminescent body is configured such that a portion of the light of the first wavelength range is converted to light of at least second wavelength range and is configured to transmit light of the first wavelength range through the luminescent body without colliding with wavelength-conversion material comprising the quantum dot particles to the light incident surface of the optical member.
Regarding claims 11-19 , the prior art of record does not teach a display device comprising: a light source configured to emit blue light; and a luminescent body comprising wavelength conversion material having particles having an axis of 1 to 100 nanometers, the luminescent body positioned to receive on one side the blue light, and configured to convert some of the blue light into each of green 
Regarding claims 21-24, the prior art of record does not teach a display device comprising: a light source configured to emit blue light; a luminescent body comprising wavelength conversion material having particles having an axis of 1 to 100 nanometers provided and positioned to receive the blue light, and configured to convert some of the blue light into each of green light and red light; a wavelength selective filter on one side of the luminescent body, the wavelength selective filter positioned to receive the green light and the red light, and configured to transmit the blue light and to reflect the green light and the red light; and an object to be illuminated that is disposed on another side of the luminescent body, wherein the luminescent body is configured such that a portion of the blue light entering the luminescent body transmits through the luminescent body without colliding with luminescent material that comprises the wavelength conversion material.
You US 2014/0036538 as previously cited teaches You teaches a display device comprising; at least one light source (fig. 3 302) on a light source substrate configured to emit light of a first wavelength range; a luminescent body; and an optical member (308, the optical member having a light incident surface (left surface) facing the luminescent body and a light emission surface (top surface) having a planar shape, wherein the luminescent body is configured such that a portion of the light of the first wavelength range is converted to light of at least second wavelength range(322) and is configured to transmit light of the first wavelength range (318) through the luminescent body without interacting (see remarks 11/3/21) with wavelength-conversion material comprising the quantum dot particles to the light incident surface of the optical member (see fig. 3 and [0029]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871